Affirmed and Memorandum Opinion filed August 24, 2006







Affirmed
and Memorandum Opinion filed August 24, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00199-CR
____________
 
RAUL HERNANDEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County, Texas
Trial Court Cause No.
994,580
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of aggravated robbery.  On February 24,
2006, the trial court sentenced appellant to confinement for fifty years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a timely, written notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991).  A copy of the
appellate record was provided to appellant more than thirty days ago, and
appellant was notified that any pro se response was due on or before July 31,
2006.  As of this date, appellant has not filed a no pro se response or a
request for extension of time.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).